Case 3:21-cv-00007-RLY-MPB Document 21-2 Filed 04/06/21 Page 1 of 2 PageID #: 139




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 EVANSVILLE DIVISION

  In re: Midwestern Pet Foods Marketing, Sales      Case No.: 3:21-cv-00007-RLY-MPB
  Practices and Product Liability




  This Document Relates to:

  SHANDA MARSHALL and CHANLER                       Case No. 3:21-cv-50-RLY-MPB
  POTTS, individually and on behalf of all others
  similarly situated,

                      Plaintiffs,

  v.

  MIDWESTERN PET FOODS, INC.,


                     Defendant.




                ORDER GRANTING MOTION TO APPEAR PRO HAC VICE

         This cause has come before the Court upon the motion of Kathleen A. DeLaney of the

  law firm Delaney & Delaney LLC seeking an Order granting Rebecca A. Peterson of Lockridge

  Grindal Nauen P.L.L.P., leave to appear pro hac vice for the purpose of appearing as counsel on

  behalf of Plaintiffs Shanda Marshall and Chanler Potts in the above-styled cause only. Being

  fully advised, it is now ORDERED that the motion be, and hereby is, GRANTED.

         Rebecca A. Peterson
         LOCKRIDGE GRINDAL NAUEN P.L.L.P.
         100 Washington Ave. S., Suite 2200
         Minneapolis, MN 55401
         Telephone: (612) 339-6900
         Facsimile: (612) 339-0981
         rapeterson@locklaw.com
Case 3:21-cv-00007-RLY-MPB Document 21-2 Filed 04/06/21 Page 2 of 2 PageID #: 140




  Dated: ____________                      ____________________________________
                                           Hon. Richard L. Young
                                           United States District Court
                                           Southern District of Indiana

  Distribution list:
  To all registered counsel by CM/ECF

  To PHV applicant via U.S. Mail
       Rebecca A. Peterson
       LOCKRIDGE GRINDAL NAUEN P.L.L.P.
       100 Washington Ave. S., Suite 2200
       Minneapolis, MN 55401
       Telephone: (612) 339-6900
       Facsimile: (612) 339-0981
       rapeterson@locklaw.com
